Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites an ergonomic handle. This is a general term, which may describe a variety of structures, depend on the user, and is therefore unclear as to the structure claimed.
3.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The structure of the plurality of tines being wider at the distal end is inherent to the structures of being spaced close together near the head in claim 11 and being far apart at the distal end in claim 12, both of which are parent claims to claim 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 1, 4, 9 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abughazaleh in view of Brock and Russo.
	Abughazaleh discloses the invention substantially as claimed, a rake having a handle (22), connected to a head (16) with a plurality of tines (26) extending from the head, a brace (72) and a mesh filter (50) attached to a pair of connecting arms (66) extending from the brace. Claim 1 differs in recitation of the brace being curved and the filter being a cuboidal shaped screen.
	Curved braces in rakes are well-known, and a similar rake with such a brace is exemplified by Brock (25). It would therefore have been an obvious matter of design modification to make the supporting brace of Abughazaleh curved, to better conform to the shape of the rake. 
	A similar rake with a cuboidal screen is known, as exemplified by Russo (61). It would therefore have been obvious for one skilled in the art to use a cuboidal screen in the rake of Abughazaleh, to better retain the captured debris. 
	With respect to claim 9, it is submitted that the braces of both Abughazaleh and Brock do not comprise openings, and that welding is a well-known technique and would have been an obvious alternative to the screws of Abughazaleh or the snap joints of Brock, if a permanent installation was desired. With respect to claims 10-13, it is submitted that the claimed tine configuration is shown by both Abughazaleh and Brock. With respect to claim 15, it is submitted that, while Abughazaleh shows the filter being attached at its lower edge, an upper edge attachment would have been an obvious alternative, depending on the desired configuration of the rake and filter, and therefore fails to patentably distinguish over the prior art.
7.	Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above, and further in view of Montez or Fredrickson.
	Claim 2 differs from claim 1 in recitation of a handle, specified to be ergonomic in claim 3. It is known to provide a handle in a rake, as exemplified by Montez (72) and Fredrickson (40), and it would therefore have been obvious to provide a handle to the rake of claim 1, for easier handling. With respect to claim 3, it is submitted that flutes of Montez and shovel-type handle of Fredrickson may obviously be considered to have ergonomic characteristics.
8.	Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 1 above, and further in view of Wong.
	Claim 5 differs from claim 1 in recitation of the brace comprising openings for the tines. It is known to provide a similar brace having openings for tines as opposed to a solid brace as exemplified by Wong (104, 106). It is therefore submitted that such an open brace would have been an obvious alternative to the solid braces of Abughazaleh or Brock, as a substitution of one known structure performing the same function as the other.
	With respect to claims 6-8, it is submitted that the tines of Abughazaleh, Brock and Wong all are shown in the claimed configuration.
9.	Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abughazaleh in view of Brock, Montez and Fredrickson as applied to claims 1, 6-8, 10-12, 14 and 15.
	Claim 16 is an independent claim essentially reciting the structures claimed in claims 1, 2 and 6-8, with the exception of the filter screen not being limited to a cuboidal shape. Claims 17 and 18 depend from claim 16 and recite the subject matter of claims 14 and 15. Claim 19 depends from claim 16 and essentially recited the combined subject matter of claims 10-12. Claims 16-19 are therefore rejected for the reasons applied to the previously rejected claims.
10.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1, 2, 6-8, 10, 14 and 15 above, and further in view of Corder.
	Claim 20 is an independent claim essentially reciting the structures recited in claims 1, 2, 6-8, 10, 14 and 15, with the addition of a name plate. It is submitted that it is obviously customary for any manufactured product to have a name plate with information such as the name and logo of the manufacturer, model name and number, and/or other information. See for example column 6, lines 36-40 of Corder.
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other references of interest include Lieber, Doerr, Sguazzin, Baker, Coffman and Orvis.
	12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778